                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


RYAN L. F. , 1                           6:18-cv-01958-BR

            Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.


KATHERINE L. EITENMILLER
BRENT WELLS
Harder, Wells, Baron & Manning, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

           Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.   Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE WATSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

           Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Ryan L. F. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On May 22, 2017, Plaintiff protectively filed his




2 - OPINION AND ORDER
applications for DIB and SSI benefits.      Tr. 10, 268, 270. 2

Plaintiff alleges a disability onset date of November 1, 2015.

Tr. 10, 268.   Plaintiff's applications were denied initially and

on reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on May 3, 2018.     Tr. 68-116.    Plaintiff and a vocational

expert (VE) testified at the hearing.      Plaintiff was represented

by an attorney at the hearing.

     On July 5, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 10-23.    Plaintiff requested review by the

Appeals Council.   On September 7, 2018, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On November 9, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                              BACKGROUND

     Plaintiff was born on May 19, 1978.       Tr. 21, 268.




     2 Citations to the official Transcript of Record (#10)
filed by the Commissioner on May 2, 2019, are referred to as
"Tr."


3 - OPINION AND ORDER
Plaintiff was 37 years old on his alleged disability onset date.

Tr. 21.       Plaintiff has at least a high-school education.

Tr. 21.       Plaintiff has past relevant work experience as a sales

clerk, "merchandiser displayer," cashier I/head cashier, and

bouncer.      Tr. 21.

     Plaintiff alleges disability due to major depression, post-

traumatic stress disorder (PTSD), anger issues, and body pain.

Tr. 139.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.           After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.        See Tr. 17-20.



                                     STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.           Molina v. Astrue,   674 F.3d 1104, 1110

(9th Cir. 2012).        To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which .            . has lasted or can be expected to

last for a continuous period of not less than 12 months."             42

U.S.C.    §   423(d) (1) (A).    The ALJ must develop the record when



4 - OPINION AND ORDER
there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.             McLeod v. Astrue,

640 F.3d 881,    885 (9th Cir. 2011) (quoting Mayes v. Massanari,

276 F.3d 453,    459-60   (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.             42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).          Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."       Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc.      Sec. Admin., 574 F.3d 685,       690

(9th Cir. 2009)).     "It is more than a mere scintilla [of

evidence] but less than a preponderance."          Id.    (citing

Valentine,    574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.                  Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).             The court may not substitute its

judgment for that of the Commissioner.                      Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                                DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gain f u 1 activity ( S GA) .     2 0 C . F . R . § § 4 0 4 . 15 2 0 ( a ) ( 4 ) ( i ) ,

416.920(a) (4) (i).     See also Keyser v. CommT of Soc. Sec.,                             648

F.3d 721, 724     (9th Cir. 2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.                              20 C.F.R.

§§   404 .1509, 404 .1520 (a) (4) (ii), 416. 920 (a) (4) (ii).                     See also

Keyser,   648 F.3d at 724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



6 - OPINION AND ORDER
severe as to preclude substantial gainful activity.                      20 C.F.R.

§§   404 .1520 (a) (4) (iii), 416. 920 (a) (4) (iii).         See also Keyser,

648 F.3d at 724.        The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

        If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                       The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.                      20 C.F.R.

§§   404.1520(e), 416.920(e).           See also Social Security Ruling

(SSR)    96-8p.    "A 'regular and continuing basis' means 8 hours a

day,    for 5 days a week, or an equivalent schedule."                   SSR 96-8p,

at *l.     In other words, the Social Security Act does not require

complete incapacity to be disabled.                Taylor v. Comm'r of Soc.

Sec . Adm in . , 6 5 9 F . 3 d 12 2 8 , 12 3 4 - 3 5 ( 9th Cir . 2 0 11 ) ( citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

        At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.             20 C.F.R. §§ 404.1520(a) (4) (iv),

416.920(a) (4) (iv).       See also Keyser,        648 F.3d at 724.

        If the Commissioner reaches Step Five, he must determine



7 - OPINION AND ORDER
whether the claimant is able to do any other work that exists in

the national economy.        20 C.F.R.   §§   404.1520(a) (4) (v),

416.920(a) (4) (v).   See also Keyser,        648 F.3d at 724-25.    Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.    Lockwood v. Comm'r Soc. Sec. Adrnin., 616 F.3d

1068, 1071 (9th Cir. 2010).        The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R.   §§    404.1520(g) (1), 416.920(g) (1).



                               ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since November 1, 2015, Plaintiff's

alleged disability onset date.           Tr. 13.

     At Step Two the ALJ found Plaintiff has the severe

impairments of bipolar II disorder, PTSD, somatic symptom

disorder not otherwise specified, major depressive disorder, and

panic disorder with agoraphobia.           Tr. 13.

     At Step Three the ALJ concluded Plaintiff's medically



8 - OPINION AND ORDER
determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 14.   The ALJ found Plaintiff has the RFC to

perform a full range of work at all exertional levels with the

following nonexertional limitations:      can understand, remember,

and carry out short, simple job instructions "consistent with

unskilled work with a DOT GED reasoning level of two or less";

cannot interact with the public; can have only occasional

interaction with coworkers; and needs a static work environment

with few changes in work routines and settings.         Tr. 15.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.    Tr. 21.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as garment sorter,

cleaner II, and "drier attendant."     Tr. 22.      Accordingly, the

ALJ found Plaintiff is not disabled.      Tr. 23.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he (1)        failed to

evaluate properly the medical evidence;      (2) failed to provide

clear and convincing reasons supported by substantial evidence

in the record for discounting Plaintiff's subjective symptom



9 - OPINION AND ORDER
testimony; and (3) failed to provide legally sufficient reasons

for rejecting lay-witness statements.

I.   The ALJ did not err in his evaluation of the medical
     evidence.

     Plaintiff contends the ALJ failed to properly evaluate the

"persuasiveness" of the medical opinions of Scott Alvord,

Psy.D., an examining psychologist; Gale Smolen, M.D.,

Plaintiff's treating physician; and Carolyn Moore, L.C.S.W.,

Plaintiff's treating counselor.

     A.     Standards

            The Court notes the regulations regarding evaluation

of medical evidence have been amended and several of the prior

Social Security Rulings, including SSR 96-2p, have been

rescinded for claims protectively filed after March 27, 2017.

The new regulations provide the Commissioner "will no longer

give any specific evidentiary weight to medical opinions; this

includes giving controlling weight to any medical opinion."

Revisions to Rules Regarding the Evaluation of Medical Evidence

(Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68   (Jan. 18, 2017).   See 20 C.F.R.   §§   404.1520c(a),

416. 920c (a).   Instead the Commissioner must consider all medical

opinions and "evaluate their persuasiveness" based on

"supportability" and "consistency" using the factors specified


10 - OPINION AND ORDER
in the regulations.      20 C.F.R.    §§   404.1520c(c), 416.920c(c)

Those factors include "supportability," "consistency,"

"relationship with the claimant," "specialization," and "other

factors."    Id.    The factors of "supportability" and

"consistency" are considered to be "the most important factors"

in the evaluation process.      Id.        See also Revisions to Rules, 82

Fed. Reg. 5844.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                   First, we will articulate our consideration of
                   medical opinions from all medical sources
                   regardless of whether the medical source is an
                   AMS [Acceptable Medical Source].   Second, we will
                   always discuss the factors of supportability and
                   consistency because those are the most important
                   factors.  Generally, we are not required to
                   articulate how we considered the other factors
                   set forth in our rules.  However, when we find
                   that two or more medical opinions .    . about the
                   same issue are equally well-supported and
                   consistent with the record but are not exactly
                   the same, we will articulate how we considered
                   the other most persuasive factors.   Third, we
                   added guidance about when articulating our
                   consideration of the other factors is required or
                   discretionary.  Fourth, we will discuss how
                   persuasive we find a medical opinion instead of
                   giving a specific weight to it.  Finally, we
                   will discuss how we consider all of a medical
                   source's medical opinions together instead of
                   individually.

Revisions to Rules, 82 Fed. Reg. 5844.


11 - OPINION AND ORDER
            Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [he/she] considered the medical opinions" and

"how persuasive [he/she] find[s]      all of the medical opinions."

20 C.F.R.   §§   404.1520c(a) and (b) (1), 416.920c(a) and (b) (1).

The ALJ is required to "explain how [he/she] considered the

supportability and consistency factors" for a medical opinion.

20 C.F.R.   §§   404.1520c(b) (2), 416.920c(b) (2).   Accordingly, the

court evaluates whether the ALJ properly considered the factors

as set forth in the regulations to determine the persuasiveness

of a medical opinion.

     B.     Analysis

            1.     Dr. Alvord

                   On April 2, 2018, Dr. Alvord performed a

consultative psychological evaluation of Plaintiff.         Tr. 603-07.

Dr. Alvord noted he was not provided with any medical or

psychiatric records for review as part of his evaluation.

Tr. 603.    Dr. Alvord diagnosed Plaintiff with bipolar II

disorder, PTSD, and somatic symptom disorder.         Tr. 606.   He

opined Plaintiff has difficulty performing simple, repetitive,

detailed, and complex tasks; accepting instructions from



12 - OPINION AND ORDER
supervisors; interacting with co-workers and the public;

performing work activities on a consistent basis; maintaining

regular attendance; completing a normal workday/workweek; and

dealing with usual workplace stress.            Tr. 607.    Dr. Alvord

indicated Plaintiff's prognosis was "guarded to poor."              Tr. 606.

                   The regulations require the ALJ to consider a

medical source's familiarity with other medical evidence in the

record when evaluating the persuasiveness of the medical

source's opinion.      See   C.F.R.   §§   404.1520c(c) (5),

416.920c(c) (5).     Inasmuch as Dr. Alvord states he did not review

any records (Tr. 603), the ALJ properly considered such facts

when he found Dr. Alvord's opinion was not persuasive.              Tr. 20.

Although the ALJ noted Dr. Alvord's diagnoses were supported by

and consistent with Plaintiff's mental-health history and

treatment, the ALJ, nevertheless, concluded Dr. Alvord's opinion

regarding Plaintiff's limitations was not persuasive on the

grounds that Dr. Alvord did not have the benefit of reviewing

Plaintiff's complete mental-health records and he was unfamiliar

with the other evidence in the record.            Tr. 20.

                   The ALJ also concluded Dr. Alvord's assessment of

Plaintiff's limitations was "general and poorly defined," and,

in addition, Dr. Alvord did not assign to Plaintiff any



13 - OPINION AND ORDER
"specific degree of functional difficulty.''      Tr. 20.    Plaintiff,

however, contends the ALJ failed to identify a valid basis for

rejecting Dr. Alvord's opinion, and, therefore, the ALJ erred

when his evaluation of Plaintiff's RFC did not reflect

Dr. Alvord's assessment of Plaintiff's limitations.

               The ALJ noted the record shows Plaintiff received

consistent psychotherapy treatment for his psychological

symptoms and had a positive response to medication.         The ALJ,

therefore, concluded the record does not establish Plaintiff's

psychological and physical symptoms preclude him from performing

all work-related activity.      Tr. 19.   The ALJ also noted

Dr. Alvord's mental-status examination of Plaintiff was

essentially normal and that Plaintiff exhibits normal thought

content, speech, orientation, psychomotor movements, memory,

concentration, abstract thinking, insight, judgment, and a "fund

of general information."      Tr. 18 (citing Tr. 605-06).      The ALJ

concluded these findings were consistent with the objective

medical evidence.   Tr. 20.

               On this record the Court concludes the ALJ did

not err when he evaluated the persuasiveness of Dr. Alvord's

medical opinion because the ALJ's determination was supported by

substantial evidence in the record.



14 - OPINION AND ORDER
            2.   Dr. Smolen

                 In November 2015 Plaintiff saw Dr. Smolen for

management of his psychiatric medication.    Tr. 480.      In a

treatment note in May 2017 Dr. Smolen stated:      "I feel like

[Plaintiff] does qualify for Social Security in that he is not

getting any better and still has this severe depression with

suicidal thoughts."    Tr. 498.

                 The ALJ did not specifically address Dr. Smolen's

statement and instead found Plaintiff's mental-health symptoms

were controlled by medication.    Tr. 19.   Plaintiff contends the

ALJ failed to consider the persuasiveness of Dr. Smolen's

statement and treatment notes without providing a reason for

doing so.    The Commissioner contends in response that

Dr. Smolen's statement and treatment notes do not constitute a

"medical opinion" pursuant to the new regulations, and,

therefore, the ALJ was not required to address them.        The Court

notes revised regulations applicable to Plaintiff's claim define

a "medical opinion" as "a statement from a medical source about

what [a claimant] can still do despite [the claimant's]

impairment(s) and whether [the claimant] ha[s] one or more

impairment-related limitations or restrictions" in specific,

work-related areas of functioning.    20 C.F.R.   §§   404.1513(a) (2),



15 - OPINION AND ORDER
416. 913 (a) (2).

                    Here the Court finds Dr. Smolen's statement and

treatment notes were not "medical opinions," but instead

constituted an opinion regarding disability that is reserved to

the Commissioner; i.e., Dr. Smolen did not express any opinion

regarding Plaintiff's impairments or impairment-related

limitations/restrictions in specific, work-related functional

areas.    Thus, Dr. Smolen's statement and treatment notes are

evidence "inherently neither valuable nor persuasive," and the

ALJ is not required to provide any analysis of such statements.

See 20 C.F.R. §§ 404.152b(c), 416.920b(c).

                    Accordingly, on this record the Court concludes

the ALJ did not err when he did not address Dr. Smolen's

statement nor treatment notes.

            3.      Counselor Moore

                    On March 19, 2018, Counselor Moore, a licensed

clinical social worker, provided a narrative statement of

Plaintiff's treatment.       Tr. 591-92.   She noted Plaintiff had

received mental-health services beginning in 2015 before he

began working with her and that Plaintiff's prior treatment

included an intense outpatient treatment program that involved

weekly individual- and group-treatment therapy sessions.



16 - OPINION AND ORDER
Counselor Moore noted Plaintiff as having major depressive

disorder, PTSD, panic disorder, and agoraphobia:

                     [Plaintiff] has been struggling with these
                     symptoms since beginning treatment.   They
                     continue to affect his relationships,
                     functioning, health and future plans.   It is
                     predicted that his mental health symptoms
                     will remain as there are no "cures" for such
                     diagnosis.

Tr. 592.   Counselor Moore, however, also stated:   "I don't feel

qualified to judge his capability to function in a work setting

and have no knowledge as to his use of drugs or alcohol."    Id.

                The ALJ found Counselor Moore's diagnosis and

opinions regarding the severity of Plaintiff's symptoms together

with the length of Counselor Moore's treatment were supported by

and consistent with the record.   Tr. 20.   The ALJ, nevertheless,

found Counselor Moore's conclusions

                     with respect to the [Plaintiff's] prognosis
                     and ability to function in relationships,
                     daily activities, health, and make future
                     plans is less persuasive because she
                     provides no function by function analysis of
                     [Plaintiff's] ability to perform daily
                     activities, maintain attention and
                     concentration, understand, remember or apply
                     information, interact with others,
                     concentrate, persist or maintain pace, and
                     adapt or manage himself from day to day.

Tr. 20.    The ALJ also properly addressed the consistency and

supportability of Counselor Moore's opinion.



17 - OPINION AND ORDER
                  Accordingly, on this record the Court concludes

the ALJ did not err when he evaluated the persuasiveness and

consistency of Counselor Moore's opinion and the ALJ's

determination was supported by substantial evidence in the

record.

             In summary, the Court concludes the ALJ properly

evaluated the medical evidence pursuant to the new regulations

and properly considered the supportability and consistency of

the medical opinions when he determined the persuasiveness of

those opinions.

II.   The ALJ reasonably discounted Plaintiff's subjective
      symptom testimony.

      Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff's symptom

testimony.

      A.     Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"     Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014) (quoting Lingenfelter


18 - OPINION AND ORDER
v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).       The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater,   80 F.3d 1273, 1282 (9th Cir. 1996)).        A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."            Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."     Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc.   Sec. Admin.,   466 F.3d 880,

883 (9th Cir. 2006) ("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).     The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's



19 - OPINION AND ORDER
complaints."     Id.   (quoting Lester v. Chater, 81 F. 3d 821, 834

(9th Cir. 1995)).

     B.     Analysis

            At the hearing on May 3, 2018, Plaintiff testified he

started working at a daycare in early 2015, but his depression

worsened and he worked less until the daycare closed in 2016.

Tr. 75, 83-84.     Plaintiff testified he tends to become angry

when he is around adults and self-harms in an attempt to replace

his anger with pain, he experiences low self-esteem that affects

his ability to work, and he has suicidal thoughts daily although

he would not act on those thoughts.       Tr. 88, 92-93.

            On June 13, 2017, Plaintiff completed a written

Function Report.       Tr. 347-54.   Plaintiff noted his depression

and anxiety severely limit his ability to work, to maintain

attendance, and to function around other people.        Tr. 347.

Plaintiff stated he typically sleeps during the day, has to be

reminded to do household chores and personal care, does not have

friends, pays attention for only short periods, and is easily

confused.    Tr. 348-52.     He does not get along well with

authority figures and handles stress poorly.        Tr. 352-53.

            Plaintiff also alleged his depression and anxiety

limited his ability to be on time and to function around people,



20 - OPINION AND ORDER
he needed reminders for personal care, and he had difficulty

completing tasks.    Tr. 347, 349, 352.   The ALJ, however,

concluded Plaintiff's activities were inconsistent with his

allegations of disabling symptoms.     Tr. 19.     For example, the

ALJ noted Plaintiff was able to attend and to participate in

group-therapy sessions successfully; to provide for his own

needs independently; and to cook, to take out the trash, to

shop, and to attend regular appointments.        Tr. 19, 96, 349-51,

583-90.

          The ALJ concluded Plaintiff's symptom testimony is not

supported by his treatment records and is inconsistent with his

activities.    Tr. 17, 19.   For example, the ALJ noted Michael

Bachop, Ph.D., performed a Psychiatric Diagnostic Evaluation of

Plaintiff on April 13, 2015, in which he noted Plaintiff

experienced mild depression most likely due to bereavement, and

he diagnosed Plaintiff with Generalized Anxiety Disorder.

Tr. 406-07.    In June 2016 Plaintiff reported "significant

reduction" in his mental-health symptoms, denied PTSD symptoms,

stated he had not experienced anxiety or panic attacks for

several months, and attributed his improvement to his

medications.    Tr. 17, 470-71.   Although Plaintiff experienced

"severe" depression in 2017, he refused hospitalization, but



21 - OPINION AND ORDER
agreed to therapy.      Tr. 524.   In November 2017 Plaintiff's

mental-health examination requested by Dr. Smolen was normal,

and the counselor described Plaintiff's symptoms as "moderate."

Tr. 529.    Plaintiff began group therapy in 2018 with Counselor

Moore, and Plaintiff indicated in March 2018 that the sessions

were helpful.    Tr. 589.    The ALJ concluded Plaintiff's symptoms

generally improved with medication and/or therapy.       Tr. 19.

            On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony as inconsistent

with his activities because the ALJ provided legally sufficient

reasons supported by substantial evidence in the record for

doing so.

III. The ALJ's failure to articulate his consideration of lay-
     witness statements was harmless error.

     Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for rejecting the lay-witness

statements of Paige Morgan, Plaintiff's girlfriend, regarding

Plaintiff's symptoms.       The Commissioner concedes the ALJ erred

when he failed to articulate his reasons for discounting

Morgan's statements, but the Commissioner contends such error is

harmless.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms


22 - OPINION AND ORDER
is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).     The ALJ's reasons for

rejecting lay-witness testimony must also be "specific.''      Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).   Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.   Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."   Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).   Although the ALJ must consider evidence from nonmedical

sources pursuant to§§ 404.1520c(d) and 416.920c(d) of the new

regulations, the ALJ is "not required to articulate how [he]

consider[s] evidence from nonmedical sources" and he is does not



23 - OPINION AND ORDER
have to use the same criteria as required for medical sources.

The regulations, however, do not eliminate the need for the ALJ

to articulate analysis of lay-witness statements.

     B.   Analysis

          On June 15, 2017, Morgan provided a Third-Party

Function Report regarding Plaintiff.    Tr. 355-62.   Morgan

stated, among other things, that Plaintiff had difficulty

socializing with other people, did not get along with authority

figures well, and did not leave the house except for doctor's

appointments.   Tr. 358-61.   Morgan's statements were similar to

Plaintiff's own testimony about his symptoms.

          The ALJ stated he reviewed and considered Morgan's

statements when he assessed Plaintiff's RFC, but the ALJ did not

provide any analysis of Morgan's statements.    As noted, although

the ALJ is not required to use the same factors as required for

medical sources, he is still required to articulate his analysis

of such evidence.

          The Commissioner concedes the ALJ "erred in evaluating

Morgan's statements," but, nevertheless, the Commissioner

contends this was harmless error on the ground that Morgan's

statements are similar to Plaintiff's symptom testimony that the

ALJ properly rejected.



24 - OPINION AND ORDER
             On this record the Court concludes the ALJ erred when

he failed to articulate his reasons for discounting Morgan's

statement.     To the extent that the ALJ erred, however, the Court

concludes the error was harmless because the ALJ provided

sufficient reasons for rejecting similar testimony from

Plaintiff.     See Molina v. Astrue, 674 F.3d 1104, 1116-17   (9th

Cir. 2012) (failure to address lay-witness testimony is harmless

error if the ALJ provided sufficient reasons for rejecting

similar testimony).



                              CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this ~ a y of December, 2019.




                            ANNA~
                            United States Senior District Judge




25 - OPINION AND ORDER
